Citation Nr: 0023208	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-28 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hearing loss and for 
skin cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

REMAND

The veteran served on active duty in the Marine Corps from 
August 1950 until August 1970 when he retired and was placed 
in the Fleet Reserve.  His reports of separation show that, 
although he served primarily as a cook while on active duty, 
he did receive the Purple Heart, during service in Korea, and 
the Combat Action Ribbon, apparently based on service in 
Vietnam.  

An original claim for service connection received from the 
veteran in April 1996 included claims for service connection 
for hearing loss and skin cancer.  He claimed that his 
current hearing loss and various skin cancers found in 1995 
and 1996 had their inception in service.  

The veteran submitted records showing treatment in early 1996 
for squamous cell carcinoma of the skin, and a statement from 
a private physician in 1997 stating that the veteran had been 
exposed to intensive ultra violet light while heavily exposed 
to sun in service.  The physician stated that the exposure to 
the sun in service contributed to recurring skin cancers 
which had recently been excised.  

On a Department of Veterans Affairs (VA) examination in 1996, 
decreased hearing bilaterally was found.  The veteran also 
complained of tinnitus since the 1970's.  The diagnoses 
included high frequency sensorineural hearing loss and 
tinnitus.  

In 1997, a VA examiner reviewed the veteran's history and 
noted that the veteran had been exposed to sun before 
service, during the military, and after service.   The 
examiner also noted that the veteran had received 
immunosuppression drugs since 1992 after a heart transplant.  
The VA physician expressed the opinion that the veteran's 
exposure to sun before, during, and after service, and the 
use of  immunosuppression drugs contributed to cause the 
veteran's current problems with skin cancers.  

At a hearing before a Member of the Board sitting at 
Portland, Oregon in February 2000, the veteran stated that he 
experienced noise exposure during service, and that he 
noticed a loss of hearing shortly after discharge from 
service.  The veteran indicated that he had mentioned the 
problems with hearing loss when he was examined in Salem, 
Oregon, at the Navy Reserve Center for a periodic physical 
examination following retirement from active service.  He 
recalled at least three periodic examinations while in Fleet 
Reserve status for 10 years after completing active duty.  
Although he would have been qualified for military medical 
care after 1970 based upon his retired status, it is not 
clear from the current record if any such treatment was 
obtained.  

Initially, it should be noted that the veteran has claimed 
that his high frequency hearing loss, and possibly his 
tinnitus, is due to various noise exposures in service.  It 
is not clear, but the veteran implicitly has raised the issue 
of service connection for tinnitus.  The question of service 
connection for tinnitus is inextricably intertwined with the 
question of service connection for high frequency hearing 
loss, and should be adjudicated by the regional office prior 
to appellate review of the hearing loss issue.  

Specifically, the Board finds that there is a need to search 
for and obtain all possible physical examinations that the 
veteran may have had while in Fleet Reserve status, probably 
at the Salem, Oregon Navy Reserve Center during the period 
between 1970 and 1980.  One such examination, conducted in 
October 1974, is of record, but there are reportedly several 
others.  Since the Board is requesting a search for such 
records, a pre-duty to assist requirement, both the question 
of service connection for skin cancer and for hearing loss 
will be deferred.  The issue of whether his claims are well 
grounded is to be considered after such records are obtained.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).     

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:

1.  The regional office should undertake 
a search for, and obtain, copies of all 
Fleet Reserve physical examinations of 
the veteran between 1970 and 1980, and 
any other possible service medical 
records since 1970, from the Salem, 
Oregon Navy Reserve Center or any other 
military medical facility identified by 
the veteran.  

2.  The regional office should obtain 
service personnel records for the veteran 
which would confirm his duty stations and 
duty assignments during his 20 years of 
service.  

3.  Thereafter, the regional office 
should again review the claims for 
service connection for skin cancers and 
hearing loss.  The regional office should 
also adjudicate the question of service 
connection for tinnitus.  Such reviews 
should be performed in accordance with 
all appropriate laws, regulations, and 
Court decisions.  Specifically, it should 
be determined if each claim is well 
grounded.

If any of the veteran's claims are denied, including the 
tinnitus issue if an appeal is initiated following the 
denial, the case should be processed in accordance with 
appropriate appellate procedures, including the issuance of a 
supplemental statement of the case.  No action is required of 
the veteran unless and until he receives further notice.  The 
purpose of this REMAND is to procure additional information, 
and to provide due process.  The Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




